In deference to appellant's request in his motion for rehearing, we will state some of the evidence in addition to what was given in the original opinion and modify one statement therein.
It was not intended and never is, to state in the opinions of this court all of the testimony in any case when anything like the extent as in this case. The most that can be attempted to be done is to give a brief statement from the whole evidence as this court reaches such conclusion after a consideration of the whole testimony. The statement of facts in this case has some forty-nine pages of typewritten matter. Hence, it will be seen that an attempt to give the whole of the testimony would be perfectly useless and entirely impracticable.
As stated above, we give this additional statement of some of the appellant's testimony, which was not stated in the original opinion. After testifying, as stated in the original opinion, that after his brother Walter and his father had the consultation, not in his presence, and his father dressed and came out on the gallery, stating that he was sick and could not go with his son Walter, and his request of appellant to go with his brother Walter; further testifying, he said: "I told him no, I didn't want to go and didn't want to have anything to do with it, and he kept on insisting and I told him I would go if Walter would agree to listen to me, and we decided to go." In another place, where this court, in the original opinion, stated that both shotguns — the one carried by appellant, the other by his brother — were loaded with buckshot, is an inaccurate statement. We think, as the substance of the whole testimony was given in the original opinion, this was immaterial and could not mislead, because, in giving the testimony of the State's witnesses it was shown that at least one load of the shots that were fired into the body of the deceased were small shots. However, we now modify the statement that "both guns were loaded with buckshot" so that, instead, we state that at least one of the guns was loaded with buckshot, and one barrel of the other, if not both, was loaded with smaller shot.
In addition to the statement in the original opinion, we further state that appellant, among other things, after he had testified, as stated in the original opinion: "When we (appellant and his brother) started on this mission of peace, I had a double-barrel shotgun and Walter had a double-barrel shotgun," we quote further of appellant's testimony, thus: "I didn't know what it was loaded with until after the shooting. I knew what it was loaded with after the shooting from where I shot him. I shot him in the head. I was cool and deliberate and I aimed the gun at him. I aimed it at his head, at his breast and head like." The uncontroverted testimony was that the buckshot *Page 193 
struck deceased in the head and breast and the smaller shot in his legs, and extending up to about his waist.
We have again considered the questions raised and decided in the original opinion and the additional authorities cited in the motion for rehearing and are of the opinion that they were all correctly decided in the original opinion. It is unnecessary to again discuss them. By appellant's motion for rehearing, nothing new, except the additional authorities, is called to our attention to in any way show that the case should be reversed.
The motion will, therefore, be overruled.
Overruled.